Per Curiam.

The facts offered to be proved by the defendants would have made out a complete defence. It is very questionable, whether the plaintiff’s own proof was not fatal to him; but the evidence offered by the defendants would have been more full, and have shown the-acts of riie parties with greater precision and certainty.
Two questions arise upon this case ; 1. Whether the testimony given and offered did not make out a valid tender of the goods ; 2. If it did, then what was the effect of such tender and' refusal upon the plaintiff’s right of action ?
1. Here was to he a delivery of cumbersome specific articles, and, by the contract, no place was appointed for the delivery. They were to be delivered within six days after the demand, and the plaintiff makes the demand, and does not designate the place. The parties immediately after this demand, and within the six days, meet at the house of Fitzgerald, where the goods were, and the defendants there offered the goods, and the plaintiff refused to accept of them, or, according to the plaintiff’s own proof, the defendants then declared they were willing to deliver the goods, and the plaintiff replied that he was not prepared to receive,them, and appointed a different place, where he would'leccivc them. This answer of the plaintiff was a dispensation from any further effort to make a tender. Any other offer was not requisite, especially considering the nature of the articles. The articles %vere numerous and bulky, and there was an offer to deliver, and that was enough. In Stone v. Gillian, (1 Show. 144.) it was admitted, that there was a difference in the qct of tender, between cumbersome and portable articles. A waiver of any further tender by the declaration, or equivalent act of the creditor, will excuse an actual offer, even in the case of money. (3 Term Rep. 683. 10 East, 101. STyng, 67.) But whatever difficulty there might be, as to the fact of a tender, if it depended solely upon the plaintiff’s evidence, the defendants offered to prove *477ah absolute tender, and that proof ought to have been received. Upon this case, then, and for the purpose of testing the materiality of the testimony, we are to consider the tender as duly proved, and then the question is, whether the defendants were entitled to make the tender. And upon this point, we do not perceive any ground, either in reason or authority, upon which to question the right. The general rule is, that if no place be appointed for payment or performance, a tender to the person is good, and this, too, in cases in which a personal tender was not required, as of rent issuing out of land. (17 Ass. pl. 2. Bro. tit. Condition, pl. 103. Cro. Eliz. 48.) Lord Coke says,(Co. Litt. 210. b.) that ‘‘if the condition of a bond or feoffment be to deliver twenty quarters of wheat, or twenty loads of timber, or such like, the obligor or feoffor is not bound to carry the same about and seek the feoffee, but the obligor or feoffor, before the day, must go to the feoffee, and know where he will appoint to receive it, and there it must be delivered. And so note a diversity between money and things ponderous.” This provision is evidently made for the ease and favour of the obligor, and to save him from the burden of seeking the obligee with the ponderous articles. If, then, he and the creditor should happen to meet, at the place where the articles were deposited, and after the delivery ¡had been demanded, he is entitled to deliver them at such place; such a delivery is in coincidence with every principle of law. It is a delivery to the person, and at the place where the articles were left or existed at the time of the contract. In this instance, there was a peculiar fitness in the place of the tender. The plaintiff had distrained the goods St the place, and left them there, in the first instance, in possession of Fitzgerald. They were afterwards taken into the custody of the defendants for safe keeping, and who' engaged to see them forthcoming upon demand. The parties, after the *478demand, met at this very place, and on this very subject. For the plaintiff to, refuse a tender there, and to require it to be made at a different place, was not agreeable to the spirit of the contract, and was arbitrary and unreasonable. The defendants were entitled, at that moment, to deliver themselves of the burden; and if they exercised the right which the law gave them, the plaintiff refused, at his peril.
2. The next question is, what effect this tender would have upon the action ? We consider it as a complete bar to the suit upon the contract. If a man be bound to pay 100 quarters of wheat, and he tender it, at the day, he need not plead uncore prist, for the corn is bonum periturum, and it is a charge for the obligor to keep it. (Co. Lit. 207 a. Peytoe’s case, 9 Co. 79. a.) So it was held, still more early, (20 Edw. IV. 1 Bro. tit. Tout Temps Pr st, pl. 31.) that if an obligation be to enfeoff the plaintiff, by a day, or to deliver him a horse, tender and refusal is a bar for ever. The delivery of the goods was a thing collateral to the obligation, as the books term it, and, by tender and refusal, the plaintiff shall never be entitled to the money. Here was no precedent debt or duty. He must resort to the specific articles tendered, and the person in whose possession they are, holds them as his bailee, and at his risk. This effect of a tender and refusal, correctly made, of a specific article, is analogous to the effect of a consignation under the French law. (Pothier, Traite des Obligations, No. 545. )
. We are of opinion, that the verdict be set aside, and a new trial awarded, with costs to abide the event of the suit.
New trial granted.(a)

 See S. C. 7 Johns. Rep. 463.